Citation Nr: 0005233	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 to July 1995 
plus over four months of prior National Guard service from 
July to November 1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a back 
disability and a left hip disability.  The veteran timely 
appealed both determinations to the Board.  Although she was 
scheduled to attend a Board hearing in August 1998, she 
withdrew her request for such hearing.

The Board remanded the case back to the RO in September 1998 
for further development.  The RO thereafter granted 
entitlement to service connection for a left hip disability 
and assigned a 10 percent rating to that disability.  As the 
veteran has not appealed the rating or effective date 
assigned for the right hip disability, the only issue 
remaining in appellate status is entitlement to service 
connection for a low back disability.


FINDING OF FACT

Although there is no medical opinion specifically 
establishing a nexus between a current back disability in 
service, the veteran had several back injuries in service, 
and received diagnoses of chronic lumbosacral strain/sprain 
shortly after discharge; she has complained of experiencing 
continuing pain since service.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, chronic lumbosacral strain/sprain was incurred during 
service. 38 U.S.C.A.. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§  3.102, 3.303 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).

The veteran contends that her low back strain is a result of 
a back injury incurred during service, and is in no way 
associated with her diagnosed scoliosis.  However, since the 
veteran has not been shown to be capable of making medical 
conclusions, her statements regarding causation are not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Rather, the medical record must support her 
statements.  As such, the Board will review the medical 
evidence in order to determine if the veteran's contentions 
are meritorious.  

Although the veteran acknowledges, in connection with her 
claim for benefits, that she was diagnosed with scoliosis 
during childhood, she contends that she has never had low 
back pain associated with her scoliosis.  The service medical 
records reveal a diagnosis of scoliosis in August 1991.  
Those records also reflect that the veteran was treated for 
complaints of low back pain throughout service.  
Specifically, the veteran was treated for painful tailbone 
after falling to the ground from a table in September 1991.  
In addition, the veteran was also treated for complaints of 
back pain in January 1993.  Finally, the service medical 
records show that the veteran suffered an injury to her back 
when she fell during service in April 1995, and that she 
sought treatment for low back pain up through her discharge 
from service in July 1995.  Although the veteran's separation 
examination includes a notation of scoliosis of the lumbar 
spine, no chronic disability was noted.  

The veteran filed a claim for service connection for, inter 
alia, back disability in July 1995, the same month as her 
discharge from service.  In conjunction with the claim for 
benefits, the veteran was afforded VA examinations in 
September and October 1995.  

In September 1995, the veteran complained of recurrent 
backaches, increased with physical activity, but denied 
shooting pain down her legs.  On physical examination, the 
veteran had full range of motion.  Specifically, at the 
lumbosacral spine flexion was to 90 degrees, backward 
extension was to 35 degrees, right and left lateral flexion 
was to 20 degrees, and right and left rotation was to 35 
degrees.  Mild palpable tenderness in the L5-S1 midline area 
was noted especially on flexion at the lumbosacral spine.  
Chronic low back strain was diagnosed.  X-rays showed 
scoliosis of the lumbar spine with convexity to the right.  
The joint space appeared normal.  The pedicles were intact, 
and there was no evidence of spondylolisthesis.  Impression 
was mild scoliosis of the spine.

During the October 1995 examination, the veteran complained 
of low back pain once or twice per week.  Examination of the 
thoracolumbar spine revealed that the veteran was mildly 
tender at the lumbosacral junction.  Mild kyphoscoliosis with 
moderate exaggerated lumbar lordosis was noted.  The veteran 
could forward flex to 80 degrees as measured with the 
inclinometer, however 35 degrees of that motion was in the 
sacrum resulting in 45 degrees of true lumbar flexion, 25 
degrees of hyper-extension, and 20 degrees of lateral 
bending.  The diagnosis was chronic lumbar strain and sprain 
with disc pathology to be ruled out.  An October 1995 
computerized tomography scan of the lumbar spine showed 
scoliosis of the spine.  The impression was suggestion of 
mild diffuse spinal canal stenosis; no evidence of herniated 
disc; mild facet joint arthropathy on the right side at L3-L4 
level, and L5-S1 level.

In January 1996, the RO denied the veteran's claim for 
service connection for a back disability.  The RO reasoned 
that the medical evidence showed a low back condition existed 
prior to service, and that there was no evidence that the 
condition permanently worsened as a result of service.  The 
veteran timely appealed that decision.

The Board remanded the case back to the RO for further 
development in September 1998.  The Board requested that the 
RO schedule the veteran for another VA examination and obtain 
any available outpatient treatment records not already 
associated with the file.  The veteran did not report for her 
scheduled VA examination.  The veteran telephoned the RO in 
November 1998 to report her new address in Germany where she 
currently lived with her husband.  A copy of the 
aforementioned October 1995 computerized tomography scan was 
added to the file pursuant to the remand, but no outpatient 
treatment records, VA or private, were located.  

The veteran does not contend, and the evidence does not 
suggest, that her scoliosis, noted within seven months after 
her induction, underwent a permanent increase in severity 
during service.  See 38 U.S.C.A. §§ 1111, 1137, 1153 (West 
1991); 38 C.F.R. § 3.306 (1999).  Rather, the appellant 
appears to contend that the back pain experienced in service 
was not associated with scoliosis, but with a back condition 
resulting from her in-service injuries.  

The Board acknowledges that there is no specific medical 
evidence of a nexus between any incident of active military 
service, to include the low back injuries suffered therein, 
and the chronic lumbosacral strain/sprain diagnosed post 
service.  . However, the record clearly establishes back 
injuries in service, and consistent complaints of and 
treatment for back pain up through her discharge in July 
1995.  Further, while scoliosis was noted in service, and a 
shoe lift was provided in August 1991 for marked shortening 
of the leg due to scoliosis, her complaints of back pain 
during service appear to be associated with injury, rather 
than scoliosis.  Further, a the initial diagnosis of chronic 
lumbosacral strain was rendered in September 1995, two short 
months after separation from service, and the veteran has 
credibly asserted continuing to experience back pain since 
service.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  In view of the 
foregoing, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that service connection for 
chronic lumbosacral strain/sprain is warranted.  


ORDER

Service connection for chronic lumbosacral strain/sprain is 
granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

